Citation Nr: 1426102	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic dumping syndrome with symptoms manifested by fatigue, dizziness, and near syncope spells.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 

INTRODUCTION

The Veteran had active service from January 2007 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.  This issue was previously remanded by the Board in June 2010 and September 2013 for further evidentiary development.  

In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  A transcript of this hearing has been prepared and associated with the evidence of record.  

This appeal has been processed using the electronic paperless claims system known as the Veterans Benefits Management System (VBMS).  In addition to VBMS, electronic documents are also associated with Virtual VA.  A review of these documents, however, reveals them to merely be cumulative of those already incorporated into VBMS.  


FINDINGS OF FACT

1.  The presumption of soundness attaches to the Veteran in this case as symptomatology associated with dumping syndrome was not noted upon enlistment.  

2.  There is clear and unmistakable evidence of record demonstrating that the Veteran's dumping syndrome preexisted his military service.  

3.  There is clear and unmistakable evidence demonstrating that the Veteran's dumping syndrome was not permanently aggravated beyond the natural progression of the disorder as a result of active military service.  

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for chronic dumping syndrome with symptoms manifested by fatigue, dizziness, and near syncope spells have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also notified as to how VA determines the proper disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2008 and July 2010, and VA has obtained these records.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that VA has not yet attempted to obtain.  

Additionally, the Board finds there has been substantial compliance with its September 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained an addendum to the July 2010 VA examination in January 2014.  The AMC also contacted the Veteran in October 2013 and asked him to provide consent and release forms for any additional private treatment providers.  The Veteran has failed to respond to VA's request so it is assumed that there is no additional evidence of treatment.  The Veteran's representative confirmed in a February 2014 statement that no additional evidence had been submitted by the Veteran.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Also, as previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that VA has not since obtained or attempted to obtain.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  




Analysis

Service treatment records include records of treatment from the Veteran's childhood and prior to service which reflect that he underwent surgeries in December 1998, February 1989, June 1989, July 1989 and October 1989 for gastroesophageal reflux disease (GERD) and esophageal stricture.  Treatment records from October 1993 to January 2006 note the Veteran's history of surgery for gastrointestinal conditions and that he was treated for and diagnosed with diarrhea episodes and chronic dumping syndrome.  In a June 2001 treatment report, the Veteran's chronic dumping syndrome was noted to be secondary to surgery.  

In a January 2006 report of medical history, one year prior to entering into active service, the Veteran reported a history of spending various times in the University of Tennessee Hospital in Knoxville, Tennessee for esophagus problems from January 1986 to 1993 and he noted a history of surgeries on the esophagus from ages two to four.  A January 2006 medical examination noted a surgical scar from the left axilla in the midline and the examiner noted that the Veteran had surgery for GERD at age 3 with no apparent sequelae.  Service treatment reports from June 2007 to August 2007 reflect that the Veteran was treated for and diagnosed with diarrhea, post gastrectomy syndrome and dumping syndrome.  Naval hospital records from June 2007 to August 2007 also reflect that the Veteran was put on light duty and was diagnosed with dumping syndrome, secondary to his history of gastrointestinal surgeries.  

In an August 2007 report of medical history, the Veteran reported that he had dumping syndrome which caused weak, dizzy symptoms and his vital signs dropped when he over-exerted himself, through stress or by eating the wrong foods.  In an August 2007 report of medical assessment, the Veteran reported that he had more frequent symptoms related to his dumping syndrome than before.  A physician's assistant elaborated upon the Veteran's statements, finding that the symptoms of dumping syndrome had returned with enlistment, causing him weakness, fatigue and weight loss and that the recurrence of previously stable dumping syndrome caused him frequent light-headedness, weakness, fatigue, dizziness and weight loss.  In August 2007, the Veteran was recommended for administrative separation due to his post gastrectomy syndrome/dumping syndrome for which it was the clinical opinion that the Veteran's medical condition was continuing and he was not considered suitable for continued military service at this time.  

Private treatment reports from November 2007 to January 2009 reflect that, in November 2007, the Veteran reported a history of chronic dumping since 1994 but that symptoms began much more severely with the Navy.  At this time he also complained of diarrhea, fatigue, dizziness and occasional near syncopy.  

In November 2007, the Veteran's private treating physician diagnosed him with chronic dumping syndrome manifested by diarrhea, fatigue, dizziness and near syncopy which he opined was related to an injury, disease or event occurring during military service and that the service medical records dated in June 2007, July 2007 and August 2007, demonstrated an aggravation of this condition.  This physician did not provide further discussion or rationale in support of these conclusions.  

In a March 2008 VA examination, the Veteran was diagnosed with chronic dumping syndrome, noted to have been onset in 1994.  The VA examiner opined that, based upon a review of the claims file, in his medical opinion, the Veteran's condition worsened while on active duty with increased gastrointestinal symptoms, nausea and diarrhea, etc., and therefore, it was less likely than not caused by or a result of active duty in military service.  However, the examiner further explained that this condition worsened and therefore was aggravated by the Veteran's time in the military, as noted by the increase in medical care required.  However, the examiner indicated that he could not resolve the amount of aggravation without resorting to mere speculation.  As noted in the June 2010 remand, however, the Board did not find this examination adequate as it did not fully address all of the elements with respect to a claim for service connection based on aggravation.  

Private treatment records from December 2008 reflect that the Veteran was hospitalized for symptoms of a sudden onset of diarrhea that was explosive in nature.  The Veteran was diagnosed with orthostatic hypotension, profound dehydration and acute gastroenteritis.  He was subsequently treated for and diagnosed with acute gastroenteritis with tachycardia, hypotension, orthostatic dizziness and dumping syndrome, noted as asymptomatic.  

Following the June 2010 remand, the Veteran was afforded an additional VA examination in July 2010.  The examiner reviewed the evidence of record and discussed the Veteran's gastrointestinal history since age two.  It was noted that during military service the Veteran had a few episodes of diarrhea.  However, after eating a large meal with a lot of sweets, the Veteran had a severe episode of dizziness and weakness and was taken to the medical clinic.  He was subsequently discharged from the Navy due to his dumping syndrome.  Since service, the Veteran had been working as an aviation electrician.  He continued to experience some signs of dumping, such as diarrhea with urgency and weakness twice a week.  This was noted to occur mainly when it was hot and if the Veteran had had any dietary changes from his normal diet.  The examiner concluded that while the Veteran was on active duty he did have an exacerbation of his dumping syndrome symptoms with more frequent diarrhea, weakness and dizziness.  The examiner opined that this was a temporary change in his medical condition and was not permanent.  The examiner felt that this was more likely than not associated with the overall environment within which the Veteran was functioning and that it was not a permanent change in his medical condition.  The examiner explained that since leaving the military, the Veteran had been able to work and function in a normal manner with the occasional symptoms previously discussed.  

An addendum to the June 2010 VA examination report was prepared in January 2014.  The examiner explained that there was evidence of dumping syndrome symptomatology prior to service and there was no evidence of anything which happened from January 2007 to September 2007 that could have aggravated or caused any increase in his symptoms.  Thus, the examiner opined that the Veteran chronic dumping syndrome did not worsen from his active duty service and that any progression in his symptomatology was due to the natural progression of the disorder.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  As discussed in prior remands, symptomatology associated with dumping syndrome was not noted at the time of the Veteran's enlistment into active duty.  As such, the presumption of soundness attached at the time of enlistment.  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  As already discussed, the record contains medical evidence of numerous gastrointestinal surgeries beginning at the age of two.  Treatment records from October 1993 to January 2006 note the Veteran was treated for and diagnosed with diarrhea episodes and chronic dumping syndrome.  In a June 2001 treatment report, the Veteran's chronic dumping syndrome was noted to be secondary to his gastrointestinal surgeries from his youth.  The Veteran has also readily admitted to symptoms such as diarrhea and weakness prior to his enlistment into active duty and he testified in March 2010 that he was diagnosed with dumping syndrome around the age of 6.  As such, there is clear and unmistakable evidence of a preexisting condition in this case.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service, and, that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  This can be established by showing that there was no increase in disability or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Development of clear and unmistakable evidence may involve obtaining an opinion from a VA physician when a veteran is discharged from service for medical reasons or when pre-service medical records identify a veteran's condition prior to service.  Id. at 242-43.  "Such evidence, when evaluated by a competent physician, may enable the establishment of a pre-service medical baseline for the condition for which service connection is sought.  The comparison of the pre-service baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation."  Id. at 243.  Alternatively, lacking the evidence to establish such a baseline, the Secretary may attempt to carry his evidentiary burden with a post-service medical opinion as to the nature of a preexisting disease or injury, which may be an extremely low likelihood of aggravation by a limited period of even intense physical training.  Id.  If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation.  Id.  

In the present case, the July 2010 VA examiner reviewed the evidence of record and concluded that the Veteran's service treatment records reflected a temporary change in the Veteran's disability.  The examiner explained that the Veteran has, since discharge, been able to work and function in a normal fashion with only occasional symptoms.  The examiner further explained in a January 2014 addendum that there was no evidence of anything during service that would have aggravated or increased any of the Veteran's symptomatology.  Rather, the change in his symptomatology has been due to the natural progression of the disease.  As previously noted, a showing that any increase in symptomatology is due to the natural progress of the disease can rebut the presumption of soundness.  Horn, 25 Vet. App. at 240.  

In summary, the Board finds there is both clear and unmistakable evidence that the Veteran's dumping syndrome preexisted military service and that it was not permanently aggravated as a result of military service.  The preexisting symptomatology is clearly recorded in medical evidence of record and the Veteran has not disputed suffering from this condition prior to military service.  The above VA examiner also concluded that the increase in symptomatology during service was only temporary and that any subsequent change in the condition has been due to the natural progression of the disability.  As such, service connection cannot be established in this case.  

The Board recognizes that there is conflicting evidence of record.  According to the Veteran's private physician in November 2007, the Veteran's dumping syndrome was related to military service and that in-service records demonstrated an aggravation of this condition.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  For VA purposes, aggravation is defined as a permanent worsening beyond the natural progression of the disability.  The Veteran's private physician did not explain how these in-service records demonstrated a permanent worsening.  According to the VA examiner in July 2010, these records did not reflect a permanent change in disability, since subsequent to service, the Veteran has been able to work and function in a normal manner with only occasional symptomatology.  In light of the VA examiner's discussion and rationale, the Board finds that opinion to be more probative than the mere assertion of the private physician in November 2007.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Likewise, the March 2008 VA examiner simply opined that there was evidence of worsening as noted by the increase in medical care required during service.  Again, there must be evidence of a permanent worsening.  As explained by the July 2010 VA examiner the Veteran's symptoms were only temporary, as evidence by his ability to function normally following separation.  The examiner further concluded that any subsequent increase in symptomatology was due to the natural progression of the disease.  Therefore, since the March 2008 VA examiner did not address the proper standard when dealing with preexisting medical conditions, the Board finds the combined opinions of July 2010 and January 2014 to be of more probative value.

Finally, the Board is cognizant of the Veteran's assertion that he continues to experience worsening symptomatology.  In a May 2011 statement, he asserted that his flare-ups have increased to 24 times per year, but when he was a child and in his teens, they only occurred once or twice each year.  During his March 2010 hearing, however, the Veteran testified that he did not have problems on a normal basis and that it only happened on a very rare occasion due to the environment he is in.  Nonetheless, while the Board is sympathetic to the Veteran's assertions of an increase in symptomatology since military service, the VA examiner concluded in January 2014 that this was in fact due to the natural progression of the disease and not due to permanent aggravation as a result of military service.  This opinion is unequivocal and was offered despite the Veteran's assertions of worsening symptomatology being of record.  

Hence, because of the probative and persuasive value that attaches to the June 2010 and January 2014 VA opinions, as discussed above, the Board finds that these opinions rise to the level of the clear and unmiskable evidence demonstrating that the Veteran's preexisting dumping syndrome did not undergo a permanent worsening beyond the natural progress of the disorder as a result of service.

For the reasons and bases discussed above, the Board determines that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted by clear and unmistakable evidence demonstrating that the Veteran's dumping syndrome preexisted service and was not aggravated by such service.  Accordingly, service connection for chronic dumping syndrome with symptoms manifested by fatigue, dizziness, and near syncope spells must be denied.


ORDER

Entitlement to service connection for chronic dumping syndrome with symptoms manifested by fatigue, dizziness, and near syncope spells is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


